Citation Nr: 0011125	
Decision Date: 04/27/00    Archive Date: 05/04/00

DOCKET NO.  97-32 329A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York



THE ISSUES

1.  Entitlement to service connection for claimed disability 
manifested by neck pain.  

2.  Entitlement to service connection for claimed disability 
manifested by back pain.  



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

L. Cryan, Associate Counsel



INTRODUCTION

The veteran had active service from October 1981 to May 1990.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a July 1997 rating decision by the RO.  

The veteran testified at a hearing before a Hearing Officer 
at the RO in January 1998.  



FINDINGS OF FACT

1.  No competent evidence has been submitted to show that the 
veteran has current neck disability due to disease or injury 
which was incurred in or aggravated by service.  

2.  No competent evidence has been submitted to show that the 
veteran has current back disability due to disease or injury 
which was incurred in or aggravated by service.  



CONCLUSIONS OF LAW

1.  The claim of service connection for a disability 
manifested by neck pain is not well grounded.  38 U.S.C.A. § 
5107(a) (West 1991 & Supp. 1999).  

2. The claim of service connection for a disability 
manifested by back pain is not well grounded.  38 U.S.C.A. § 
5107(a) (West 1991 & Supp. 1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this case, the veteran contends that he has disabilities 
manifested by neck and back pain due to injury in service.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. §§ 3.303, 
3.304 (1999).  

The threshold question which the Board must address in this 
case is whether the appellant has presented a well-grounded 
claim.  A well-grounded claim is one which is plausible.  If 
he has not, the claim must fail and there is no further duty 
to assist in the development of the claim.  38 U.S.C.A. 
§ 5107 (West 1991); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  This requirement has been reaffirmed by the United 
States Court of Appeals for the Federal Circuit, in its 
decision in Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).  
That decision upheld the earlier decision of the United 
States Court of Appeals for Veterans Claims (Court) which 
made clear that it would be error for the Board to proceed to 
the merits of a claim which is not well grounded.  Epps v. 
Brown, 9 Vet. App. 341 (1996).  The United States Supreme 
Court declined to review that case.  Epps v. West, 118 S. Ct. 
2348 (1998).  

The veteran has the burden of submitting evidence sufficient 
to justify a belief by a fair and impartial individual that 
his claim is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  The Court, in Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996), 
outlined a three prong test which established whether a claim 
is well grounded.  The Court stated that in order for a claim 
to be well grounded, there must be competent evidence of a 
current disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  The 
Court has also stated that a claim must be accompanied by 
supporting evidence; an allegation is not enough.  Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  A claim is not well 
grounded where a claimant has not submitted any evidence of 
symptomatology of a chronic disease within the presumptive 
period, continuity of symptomatology after service, or other 
evidence supporting direct service connection.  Harvey v. 
Principi, 3 Vet. App. 343 (1992).  

Evidentiary assertions by the veteran must be accepted as 
true for the purposes of determining whether a claim is well 
grounded, except where the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  The Board notes, however, 
that inasmuch as the veteran is offering his own medical 
opinion and diagnoses, the record does not indicate that he 
has any professional medical expertise.  See Bostain v. West, 
11 Vet. App. 124, 127 (1998) ("lay testimony . . . is not 
competent to establish, and therefore not probative of, a 
medical nexus"); Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom. Routen 
v. West, 142 F.3d 1434 (1998).  See also Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); Moray v. Brown, 5 Vet. 
App. 211 (1993); Grottveit v. Brown, 5 Vet. App. 91 (1993).  

Although the veteran asserts that his neck and back pain had 
their onset during service, this assertion alone does not 
make the claim well grounded if there is no medical evidence 
of record of a nexus between any disease or injury in service 
and his alleged current disabilities.  See Savage v. Gober, 
10 Vet. App. 489 (1997); Heuer v. Brown, 7 Vet. App. at 387 
(1995) (lay evidence of continuity of symptomatology does not 
satisfy the requirement of competent medical evidence showing 
a nexus between the current condition and service).  As such, 
the Board will review the record to assess whether the 
criteria of Caluza are met in that the veteran's lay 
assertions are supported by competent evidence of record.  

A careful review of the service medical records shows that 
the veteran was treated for complaints of neck pain in 
January and again in March 1988.  The treatment records show 
that the veteran hyperextended his neck during a truck 
accident in January 1988.  The impression was that of 
"whiplash," and cervical strain.  In March 1988, the 
veteran was again treated for complaints of neck pain.  
Little swelling of the left shoulder was noted.  Assessment 
was that of possible muscle spasm.  

There were no complaints, findings or diagnosis of back pain, 
or low back disability during service.  

The veteran's post-service medical records consist of 
outpatient treatment records from a VA Medical Center dated 
from 1995 to 1997.  These records show that the veteran was 
treated on several occasions for low back pain with spasms.  
The etiology of the veteran's back pain is not addressed in 
the outpatient records.  

The veteran was afforded x-ray studies in July 1997.  
Specifically, on July 1, 1997, the veteran's lumbosacral 
spine was examined.  The x-ray study was limited and 
incomplete.  The veteran was thereafter afforded x-ray 
studies for the lumbosacral spine on July 3, 1997.  The 
veteran's history was recorded as "Chrionic low back pain m 
no radiculopathy."  The study revealed that the lumbar 
vertebral bodies were of normal height and that the 
intervertebral spaces were well preserved.  There was no 
spondylolysis or spondylolisthesis.  There was loss of lumbar 
lordotic curve probably due to spasm.  The impression was 
that of loss of lumbar lordotic curve probably due to spasm.  

The veteran was also afforded x-ray studies of the cervical 
spine on July 3, 1997.  The history was recorded as "neck 
pain, recurrent."  The study revealed the cervical vertebral 
bodies to be of normal height and the intervertebral spaces 
to be well preserved.  There was no lytic or blastic lesion.  
There was no fracture or dislocation.  The impression was 
that of normal examination of the cervical spine.  

The veteran was afforded a VA spine examination in August 
1997.  During the examination, the veteran reported that his 
back pain began in June 1997 while watching television.  
Diagnosis was that of back pain.  The examiner noted that the 
veteran had had x-ray studies and an magnetic resonance 
imaging (MRI) at the VA Medical Center a few weeks prior to 
the examination.  

The outpatient treatment records do not show treatment for 
complaints of neck pain.  

During the veteran's personal hearing at the RO in January 
1998, the veteran testified that he had first sought 
treatment for his back and neck pain at a VA Medical Center 
beginning in 1992.  Submitted into the record in June 1998 
was an additional x-ray report.  Specifically, this x-ray 
report which is dated in July 1997 at the top of the report, 
shows that the veteran underwent x-ray studies of the lumbar 
and cervical spine on July 1st and 3rd, 1992.  In addition, 
the 1992 dates on the "copy" are conspicuously circled with 
an ink pen.  After a careful review of both versions, it 
appears that dates were changed on the "copy" (sent to the 
RO in June 1998) to read July 1992.  In other words, the 
original July 1997 version of the x-ray report was 
"photocopied" and the "7" from the July 1997 date was 
"whited-out" and changed to a "2."  

While the service medical records showed that the veteran was 
treated for neck pain following a truck accident in 1988, 
there is no medical evidence that he has current neck 
disability as a result thereof.  In addition, there were no 
complaints, findings, or diagnosis of low back pain during 
service.  The veteran's post-service medical records do not 
show treatment for neck pain.  X-ray studies of the veteran's 
neck were normal.  

The veteran's post-service medical records do show that the 
veteran sought treatment for low back pain following service.  
In addition, the veteran was diagnosed with low back pain 
during an August 1997 VA spine examination.  However, no 
competent evidence has been submitted to show that the 
veteran has current low back disability due to disease or 
injury which was incurred in or aggravated by service.  
Absent competent evidence to support his lay assertions, the 
criteria of Caluza cannot be met in this case.  Hence, the 
claims of service connection for disability manifested by 
back pain and neck pain are not well grounded.  

Since the veteran's claim is not well grounded, he cannot 
invoke the VA's duty to assist in the development of the 
claim under 38 U.S.C.A. § 5107(a) (West 1991).  Grivois v. 
Brown, 6 Vet. App. 136 (1994).  

In claims that are not well grounded, the VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to his claim.  However, the VA may be obligated 
under 38 U.S.C.A. § 5103(a) (West 1991) to advise a claimant 
of evidence needed to complete his application.  This 
obligation depends upon the particular facts of the case and 
the extent to which the Secretary of the Department of 
Veterans Affairs has advised the claimant of the evidence 
necessary to be submitted with a VA benefits claim.  
Robinette v. Brown, 8 Vet. App. 69 (1995). A review of the 
correspondence in this case, to include the statement of the 
case shows that the RO fulfilled its obligation under 38 
U.S.C.A. § 5103(a) (West 1991) as the veteran was fully 
informed of the reason for the denial of his claim and was 
advised of what evidence was needed in order to support his 
claim.  



ORDER

Service connection for disability manifested by neck pain is 
denied, as a well-grounded claim has not been submitted.  

Service connection for disability manifested by back pain is 
denied, as a well-grounded claim has not been submitted.  


		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals


 

